 In the Matter Of CHAMPION MOTORS COMPANY, EMPLOYERandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, CIO,PETITIONERCase No. 18-R-1641.-Decided February 6, 1947Messrs. Edward J. Callahanand E.T. Iserman,both of Minneapolis,Minn., for the Employer.Messrs. Douglas Hall, Kenneth J. Enkel,andClarence Hathaway,all of Minneapolis, Minn., andMr. Henry Paull,of Duluth, Minn., forthe Petitioner.Mr. Thomas 0. Kachelmacher,ofMinneapolis,Minn., for theI.A. M. and the Teamsters.Mr. Thomas 0. Kachelmacher,of Minneapolis, Minn., andMessrs.Earl MartinandAlexander Burns,both of St. Paul, Minn., for theIron Workers.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Minne-apolis,Minnesota, on November 7 and 8, 1946, before Stanley D.Kane, hearing officer.With the exception hereinafter noted, thehearing officer's rulings made at the hearing are free- from prejudicialerror and are hereby affirmed.At the hearing, Receiving Clerks,Warehouse and Inside Employees Local No. 988, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, herein called the Teamsters, moved tointervene in these proceedings.The Trial_ Examiner denied themotion.The Trial Examiner's ruling is hereby overruled and themotion for intervention granted.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :1The Teamsters'motion to intervene was made for the purpose of requesting a place onthe ballot and was premised upon the withdrawal in its favor of the International Associa-tion of Machinists,herein called the IAM, a labor organization which claimed to representemployees of the Employer.In view of the fact thatthe IAM cededits interest to theTeamsters,we will permit the Teamsters to appear on the ballot.72 N. L. It.B.,No. 80.436 CHAMPION MOTORS COMPANYRNDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER437Champion Motors Company, a Minnesota corporation, is a whollyowned subsidiary of the Flour City Ornamental Iron Company en-gaged at Minneapolis, Minnesota, in the manufacture of outboardmotors.In the course of its operations the Employer annually pur-chases raw materials from out-of-State sources valued in excess of$50,000 and annually ships finished products to out-of-State con-sumers valued at more than $50,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Association of Bridge, Structural and OrnamentalIron Workers, Shopmen's Local 535, herein called the Iron Workers,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.Receiving and Shipping Clerks, Warehouse and Inside Employees,Local 988, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Teamsters, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONIn 1943, Flour City Ornamental Iron Company, herein called FlourCity, the parent company of the Employer, acquired the licensingrights to manufacture the Champion line of outboard motors presentlymanufactured by the Employer.At this time, it operated, in Minne-apolis,Minnesota, a large plant located at 27th Avenue South which,in accordance with the war program, it had converted from a plantproducing its peacetime products of ornamental and architectural ironworks to one producing munitions of war.Upon acquiring the licens-ing rights for the manufacture of Champion motors, it set aside oneportion of its plant for the conduct of experimental work upon suchmotors, and employed for that purpose approximately 50 employees.All such employees were covered by the collective bargaining con-tracts entered into during this period by Flour City and the IronWorkers. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the latter part of 1945, Flour City began the construction of a newplant at which it intended to conduct Champion motors productionoperations.The new plant, completed in the latter part of June,1946, is located on Stinson Boulevard, 2 or 3 miles from the 27thAvenue plant.On May 14, 1946, prior to the completion of the new plant, FlourCity and the Iron Workers had entered into a new collective bargain-ing agreement covering "all employees in or about the Company's[Flour City's] shop or shops," which agreement was effective initiallyfor a 1-year period beginning June 1, 1946.2-On July 8, 1946, Flour City transferred the bulk of its Championoperations to the new plant, and commenced the production of Cham-pion motors on a large scale.On or about July 25, 1946, the IronWorkers and Flour City executed an agreement specifically coveringthe employees at the new plant.This agreement named the Cham-pionMotors Company, herein referred to as Champion, as theEmployer,' and, although similar in most respects, including expira-tion terms, to the May 14 contract covering the Flour City plant on27th Avenue, unlike the latter contract, it describes job classificationsin greater detail and makes particular provision for the reciprocalseniority rights of employees transferred from the Flour City plantto the Champion plant.On August 14, 1946, the Petitioner wrote to Flour City requestingrecognition as the collective bargaining representative of employees atthe Champion plant.On the same day, Flour City replied, refusingrecognition because "our shop is under contract with [the IronWorkers]."On August 18, 1946, the petition herein was filed.The Employer and the Iron Workers urge that a present determi-nation of representatives is barred by the existing contract.Althoughthey allege that the July 25 agreement merely supplemented the May14 agreement to have it cover the operations of the new plant, theyfurther claim that even if the July 25 agreement is considered to be aseparate contract it would nevertheless constitute a bar to the pro-ceeding, because it was executed in advance of any rival claim.Assuming, as contended by the Iron Workers and the Employer,that the July 25 agreement was merely a supplement to,the May 14contract, the latter may not be considered a bar to a present determina-tion of representatives inasmuch as that agreement was executed inadvance of operations at the new plant and at a time when only 752 The Iron workers' prior contract expired May 31, 1946.s Although at this time Champion had not yet been incorporated, Flour City was em-ploying the name "Champion Motors Company" as a trade name, and on August 28,1946, Champion Motors was separately incorporated as a wholly owned subsidiary of FlourCity, and acquired all the assets, liabilities, and obligations of Flour City in respect toChampion operations. CHAMPION MOTORS COMPANY439employees out of a total of 351 in the unit hereafter found appropriatehad been employed.4However, we are of the opinion that the July 25agreement must be regarded as a separate contract and that the issuesmust be decided upon that basis.We note, in this connection, thatthe May 14 agreement makes no provision fora supplemental contractupon the opening of the new plant; that the July 25, agreement is com-plete in itself, names a new corporation as the Employer, containsprovisions applicable only to Champion employees, and otherwisecontains no language to indicate that it was intended merely tosupplement the May 14 contract.The record shows that on or about July 25, when the Championcontract was executed, there were employed within the unit hereafterfound appropriate a total of 154 employees,' or about 44 percent of thetotal complement of 351 employees within the unit at the time of thehearing,e and that, at the time of execution it was not possible toforesee the period of time when the full complement of employeeswould be engaged. Although the Board, upon a proper petition wouldhave directed an election at the time the July 25 contract was executed,we would have provided for the contingency that the unit might doublein size within a period less than the 1-year period following certifica-tion during which we would normally refuse to entertain a new peti-tion?Under such circumstances, we would have afforded the em-ployees an opportunity to change representatives so selected withina period of less than 1 year, but not before the expiration of 6 monthsfrom the date a certification was issued, upon proof that the unit hadmore than doubled and that a substantial number of employees in theexpanded unit had evidenced a desire to change representatives s Sohere, while no certification, but only a contract, is involved, the recog-nition of, and the execution of a contract with a labor organizationat a time when less than 50 percent of the full complement within aunit is employed should not bar a determination of representatives6 months thereafter when the personnel has more than doubled.9 Inthe instant case, the number of employees within the unit hereafter4 SeeMatter of National FireproofingCorporation,69 N. L R B. 873;Matter of ChicagoFlexible Shaft Company,60 N. L. R. B. 848;Matter of Sinclair Rubber Company,57 N L.R B 800.°Of the 154 employees, 104 were working at the Champion plant and 50 at the 27thAvenue plant of Flour City.° Of the 351 employees 'engaged by the Employer, 326 were engaged at the Employer'splant and 25 were engaged at the 27th Avenue plant of Flour City.4 SeeMatter of Aluminum Company of America,52 N L. It. B 1040;Matter of Westing.house Electric Co.,38 N L R B 404.8Matter of Aluminum Company of America, supra,footnote 7Inasmuch as we antici-pated that a contract might follow our certification, we intended that a contract so reachedwould not bar the entertainment of a new petition 6 months after certification.° Cf.Matter of Miller Meters, Inc,71 N L IT. B. 1331, where we held that a contractbarred a determination of representatives at a time when the unit hadlessthan doubledin sizebut no change had occurred in the scope and character of the unit. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound appropriate is now more than double that at the time thecontract was executed;approximately 6 months have elapsed since therelations of the parties werestabilized;and the petitioning union hasevidenced its representation of a substantial number of employeeswithin the expandedunit.Accordingly,we find that the contract ofJuly 25is no bar to a present determination of representatives.We find, further,that a question affecting commerce has arisen con-cerningthe representation of employees of the Employer,within themeaning of Section 9(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprised of Champion employees inthe classifications hereafter set forth who presently perform theirduties at the Champion plant and those who, while presently perform-ing their duties at Flour City's 27th Avenue plant, will eventually betransferred to the Champion plant: all production and maintenanceemployees, all service and cleaning employees engaged in the manu-facture and fabrication of products or in maintenance, service andcleaningwork, including working foremen who work with tools,instruments or machinery but who do not posse'ss authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, but excludingtruck drivers, draftsmen, employees engaged in clericil work, execu-tive employees and all or any other supervisory employees.TheEmployer and the Iron Workers agree generally to the specific com-position of the unit but object to the confinement of the unit to Cham-pion employees.They claim that the unit should be comprised ofemployees of both Champion and Flour City.Although the record shows that Flour City and Champion havecommon corporate officers and that the latter is wholly owned by theformer, it does not establish that the interests of their respective em-ployees are sufficiently interrelated to warrant a finding that employeesof both must necessarily constitute a single unit.On the contrary,the separability of Champion employees is established not only by theundisputed evidence that they are employed by a separate corpora-tion having its own pay roll and producing materials not producedby Flour City and not dependent upon Flour City's products, butalso by the fact that the employees of Champion are under separatesupervision from employees of Flour City, are not interchanged withthe employees of Flour C'ity,'° and are physically separated from10Although,upon the opening of the Champion plant, Flour City transferred many of itsemployees to that plant,and, on occasion interchanged the employees at the two plantsto a small extent,the substantial proportion of all employees now engaged by Championare employees who have not previously worked for Flour City and no interchange of em-ployees is contemplated in the future. CHAMPION MOTORS COMPANY441the latter's employees by several miles.11Moreover, the separabilityof Flour City and Champion employees for bargaining purposes hasbeen recognized by the negotiation of a new agreement covering em-ployees at the Champion plant only.Under all the circumstancesabove set forth, we are of the opinion that the employees of Championconstitute a separate appropriate bargaining unit.While, as we have indicated, the parties are in agreement as to theinclusion or exclusion of certain classifications of employees, it appearsthat some question exists as to the inclusion of a warehouse employeeemployed and paid by Champion, who performs his duties at a ware-house located some distance from the Champion plant and used byboth Flour City and Champion.The Petitioner would exclude himon the ground that he is permanently assigned to the warehouse.TheIron Workers took no-position with respect to his inclusion or exclu-sion from a unit confined to Champion employees, but claimed he shouldbe included in the broad two-employer unit it alleged to be appropriate.The Employer assumed a neutral position. Inasmuch as he is the onlywarehouse employee of Champion and performs duties relating toChampion operations, we shall include him in the unit.We find that all employees of Champion Motors Company in thefollowing classifications constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act: 12 all production and maintenance employees, all serviceand cleaning employees engaged in the manufacture and fabricationof products or in maintenance, service and cleaning work, includingthe warehouse employee and working foremen who work with tools,instruments or machinery, but who do not possess authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, but excludingtruck drivers, draftsmen, employees engaged in clerical work, executiveemployees, and all or any other supervisory employees who possessauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thethe purposes of collective bargaining with Champion Motors Com-pany,Minneapolis,Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision11The few employees of Champion presently working at Flour City's 27th Avenue plantwill be transferred to the Champion plant.12 Included within the unit are all employees of Champion presently performing theirduties at Flour City's 27th Avenue plant. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Electrical, Radioand Machine Workers of America, CIO, or by International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, Shop-men's Local 535, AFL, or by Receiving and Shipping Clerks Whole-sale and Inside Employees, Local 988, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, for the purposes of collective bargaining, or by none of thesethree.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.